LAS VEGAS RAILWAY EXPRESS, INC. 6650 Via Austi Parkway, Suite 170 Las Vegas, Nevada 89119 (702) 583-6715 February 3, 2011 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Ms. Babette Cooper RE: Las Vegas Railway Express, Inc. Form 10-K for Fiscal Year End March 31, 2010 Form 10-Q for Fiscal Quarter Ended June 30, 2010 and September 30, 2010 File No. 333-144973 Dear Ms. Cooper, The subject matter related to your letter dated January 19, 2011 is still being reviewed by our auditors.We would like to request a further extension to February 16, 2011 to properly provide the required answers to your letter. Once again, as stated previously, we believe that this request is due to extraordinary circumstances that should not occur in the future. Thank you for your prompt attention. Sincerely, /s/ Michael A. Barron Michael A. Barron CEO Cc: John Zilliken, CFO Kyle Tingle, CPA Ed Hamilton, CPA File
